DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 12 contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe fastener and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farhad (US 5,732,481) in view of Steere, JR. et al. (Pub. No. US 2020/0068991, herein after Steere).
With respect to claim 1, Farhad discloses a height adjusting and stabilizing assembly (insole system 10, see figures 1-4) for footwear, the assembly comprising: an elevation insert (foam insole 12) defined by a wide rear end (heel area, see figures 1-3) that tapers to a narrow front end (forefoot area, see figures 1-3), the wide end being defined by multiple spaced-apart slots (spaces defined between buffer member 16, comfort member 18 and bottom member 32), the elevation insert further being defined by a resilient configuration (soft flexible foam insole), whereby the wide end of the elevation insert compresses under pressure; multiple support pads (lift inserts 30a-h) configured to fit inside the slots, the support pads further being configured to help restrict compression of the wide end of the elevation insert when fitted inside the slots (appropriate material for the lift inserts 30a-30n is high-density EVA with a Shore hardness of about 80 or better). Farhad does not appear to disclose a front stabilizing strap defined by a top end and a bottom end; and a rear stabilizing strap defined by a top end and a bottom end. Steere discloses a stabilizing assembly for footwear, wherein the assembly includes a fastening tab and the upper of the footwear may include a fastening dock configured to receive and engage the fastening tab to removably secure the removable insert to the upper. In some instances, the fastening tab of the heel cup and the fastening dock form corresponding parts of a fastening mechanism selected from the group consisting of a tab and slot, hook and loop fasteners, a snap connection, a button and slot, and complementary ferromagnetic materials. Steere discloses that in some embodiments, a forefoot portion of the upper may be secured to the insole by elastic straps. As shown in FIG. 10, portions of the forefoot section of the upper 1010 may extend past and within a heel section of the upper on symmetrical lateral sides of the shoe. This forefoot portion of the upper may be secured to the insole of the shoe by elastic straps 1011 or other elastomeric elements that are stitched or otherwise permanently secured to the forefoot portion of the upper 1010 on one end and to the insole 1030 on the other end. In this way, the elastic may stretch to allow the forefoot of the upper 1010 to expand, e.g., in order for a wearer to fit their foot into the shoe. Once the wearer's foot is settled within the shoe, the elastic may contract, allowing the forefoot section of the upper 1010 to fit snugly against the wearer's foot.
	Therefore, it would have been obvious to one of ordinary skill in the art to have a front stabilizing strap defined by a top end and a bottom end; and a rear stabilizing strap defined by a top end and a bottom end attach to the assembly of Farhad as taught by Steere, to prevent the assembly from sliding or coming out of the cavity of the shoe during use, or even when the shoe is not being worn. With respect to the location of the straps and fasteners, it would have been obvious to one of ordinary skill in the art to rearrange the locations of the straps and fasteners, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
	With respect to claims 2-16, Farhad as modified by Steere discloses  wherein the elevation insert is further defined by a top face and a bottom face (see figure 1-4); wherein the elevation insert is operable to enable insertion into a cavity of a footwear, the footwear having a sidewall forming an ankle opening, a sole, a heel end, and a toe end (see figure 3 of Farhad); wherein the wide rear end of the elevation insert is disposed to orient towards the heel end of the footwear (see figure 3); wherein the bottom face of the elevation insert is disposed to orient towards the sole of the footwear (see figure 3); wherein the top end of the front stabilizing strap detachably attaches to the ankle opening of the footwear (see figures 2A-B of Steere); wherein the bottom end of the front stabilizing strap can detachably attaches in proximity to the toe end of the footwear; wherein the top end of the rear stabilizing strap detachably attaches to the ankle opening of the footwear (see figures 2A-B of Steere); wherein the bottom end of the rear stabilizing strap detachably attaches in proximity to the heel end of the footwear (a fastening mechanism 290 that extends from the heel cup 280 in order to engage with the upper 210 so that the removable insert 220 is removably secured within the cavity 250 of the shoe 200, as modified by Steere); and the assembly further comprising at least one fastener configured to detachably attach the ends of the stabilizing straps to the footwear (the fastening tab of the heel cup and the fastening dock form corresponding parts of a fastening mechanism selected from the group consisting of a tab and slot, hook and loop fasteners, a snap connection, a button and slot, and complementary ferromagnetic materials, paragraph [0010] of Steere); wherein the at least one fastener includes at least one of the following: a cable, a pin, a button, a bolt, a hook and loop fastener, a screw, a magnet, and an adhesive (paragraph [0010] of Steere); wherein the stabilizing straps include at least one of the following: a hook and loop fastener, and a nylon belt (paragraph [0010] of Steere); wherein the narrow front end of the elevation insert is flat and elongated, and the wide rear end of the elevation insert appears to have a height of at least 3 inches (Farhad discloses the assembly/system of insole components which allow the wearer to selectively vary the heel height of the insole); wherein the multiple spaced-apart slots are arranged along the vertical of the elevation insert (see figures 1 & 3); the assembly further comprising a traction panel disposed to overlay the top face of the elevation insert (insole 12 may be covered with cloth to absorb moisture yet impede forward slippage of the foot on the insole 12); and wherein the traction panel is defined by a gripping texture (cloth).
	With respect to claims 17-19, Farhad as modified by Steere discloses a height adjusting and stabilizing assembly (insole system 10, see figures 1-4) for footwear, the assembly comprising: an elevation insert defined by a top face, a bottom face, and a wide rear end that tapers to a narrow front end, the wide end being defined by multiple spaced-apart slots (spaces defined between buffer member 16, comfort member 18 and bottom member 32), the elevation insert further being defined by a resilient configuration (foam), whereby the wide end of the elevation insert compresses under pressure, the elevation insert being operable to enable insertion into a cavity of a footwear (see figure 3), the footwear having a sidewall forming an ankle opening, a sole, a heel end, and a toe end, whereby the wide rear end of the elevation insert is disposed to orient towards the heel end of the footwear, whereby the bottom face of the elevation insert is disposed to orient towards the sole of the footwear; multiple support pads (lift inserts 30a-30n which are the hardest parts of the system 10) configured to fit inside the slots, the support pads further being configured to help restrict compression of the wide end of the elevation insert when fitted inside the slots (suitable material for the bottom member 32 is high-density EVA with a Shore hardness of about 70); a front stabilizing strap (as modified by Steere) defined by a top end and a bottom end, the top end of the front stabilizing strap detachably attaching to the ankle opening of the footwear, the bottom end of the front stabilizing strap can detachably attaching in proximity to the toe end of the footwear; a rear stabilizing strap (as modified by Steere) defined by a top end and a bottom end, the top end of the rear stabilizing strap detachably attaching to the ankle opening of the footwear, the bottom end of the rear stabilizing strap detachably attaching in proximity to the heel end of the footwear; and a traction panel disposed to overlay the top face of the elevation insert (insole 12 may be covered with cloth to absorb moisture yet impede forward slippage of the foot on the insole 12);  wherein the multiple spaced-apart slots are arranged along the vertical of the elevation insert (see figures 1 & 3); and the assembly further comprising at least one fastener configured to detachably attach the ends of the stabilizing straps to the footwear (the fastening tab of the heel cup and the fastening dock form corresponding parts of a fastening mechanism selected from the group consisting of a tab and slot, hook and loop fasteners, a snap connection, a button and slot, and complementary ferromagnetic materials, paragraph [0010] of Steere).
	With respect to claim 20, Farhad as modified by Steere discloses a height adjusting and stabilizing assembly (system 10, see figures 1-4) for footwear, the assembly consisting of: an elevation insert defined by a top face, a bottom face, and a wide rear end that tapers to a narrow front end, the wide end being defined by three spaced-apart slots (spaces defined between buffer member 16, comfort member 18 and bottom member 32), the elevation insert further being defined by a resilient configuration (foam), whereby the wide end of the elevation insert compresses under pressure, the elevation insert being operable to enable insertion into a cavity of a footwear, the footwear having a sidewall forming an ankle opening, a sole, a heel end, and a toe end, whereby the wide rear end of the elevation insert is disposed to orient towards the heel end of the footwear (see figures 1 & 3), whereby the bottom face of the elevation insert is disposed to orient towards the sole of the footwear; three support pads configured to fit inside the three slots, the support pads further being configured to help restrict compression of the wide end of the elevation insert when fitted inside the slots; a front stabilizing strap (as modified by Steer) defined by a top end and a bottom end, the top end of the front stabilizing strap detachably attaching to the ankle opening of the footwear, the bottom end of the front stabilizing strap can detachably attaching in proximity to the toe end of the footwear; a rear stabilizing strap (as modified by Steere) defined by a top end and a bottom end, the top end of the rear stabilizing strap detachably attaching to the ankle opening of the footwear, the bottom end of the rear stabilizing strap detachably attaching in proximity to the heel end of the footwear; a traction panel disposed to overlay the top face of the elevation insert, the traction panel being defined by a gripping texture (insole 12 may be covered with cloth to absorb moisture yet impede forward slippage of the foot on the insole 12); and at least one fastener configured to detachably attach the ends of the stabilizing straps to the footwear (the fastening tab of the heel cup and the fastening dock form corresponding parts of a fastening mechanism selected from the group consisting of a tab and slot, hook and loop fasteners, a snap connection, a button and slot, and complementary ferromagnetic materials, paragraph [0010] of Steere).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are assemblies analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
12/21/2022